Title: To John Adams from W. K. Cole, 15 May 1798
From: Cole, W. K.
To: Adams, John



To John Adams, President of the United States of America,Sir,May 15. 1798. New Germantown Tewksbury Township County of Hunterdon State of New Jersey

Residing as we do, in a remote part of the State of New Jersey, it cannot be expected, we can with so much promptitude, discharge our duty, to you and our fellow-Citizens, as those, placed in situations, more exposed to the current of public information—
Anxious, however, when in our power, to disclose to you and to the world, our loyalty; we at this late day, (in immitation of our Friends, whose example we admire,) beg leave, to present to you, our candid, and decided sentiments, as to the propriety of your administration and the business, and illiberality of the French Republic, towards this, our common Country—
We, Sir, declare, ourselves, attached to the Federal Government—it secures to the subject, his person and his property—it does not give to the rich, the exulting thought, or take from the honest and industrious the boon, which honesty and industry afford—As to your administration, in domestic, and in foreign concerns, with hearts, inspired with pride, we say, it meets our warmest approbation—And Sir, we suffer, no dreaded Censor, to dwell amongst us, to give offence, to the wisdom, dignity and firmness of your conduct—
Passing unnoticed, words that might possibly be construed either into flattery, or dissimulation, we profess to exist as your sincere friends: and with the boldness of conscious patriotism, we declare, our lives and fortuns, to be at the service of our Country, when its, good, demands them—we pant for the welfare and prosperity of the land we live in; and May a kind providence, so guide and direct you, in the performance of your Official duties, that you may long remain, an example to others, for wisdom and Morality.
The Cause of France, was once the pleasing Subject, of American contemplation—with the fondness of a parents smile, we beheld her, rising to the A high rank, with the Nations of the earth—giving liberty and happiness to Millions.
The cause is changed: Flushed with her conquests and success, she has tarnished the brilliancy of her morning glory—she has insulted truth: dominion is her object: she has treated proffered friendship with derision and the blessings of peace with indignity: we consign her to a station of contempt, and enroll her name, in the humble records of infamy and disgrace—
We therefore, Sir, with our fellow Citizens, are willing, to risque our all as the eventful occasion may require, in opposition to Frenchmen, and all other enemies—peace we love; but if it cannot be enjoyed, without sacrificing, one particle, of our independance, property or dignity, we are ready to leave our homes, our wives and Children, and share with our countrymen, toils and dangers, in support of the Government of the United states—




















W: K:  ColeRichard KroesenWm: Domms.John HaasJohn Van der BiltJohn L. ColeDavid MelickJohn C. ReadJohn SchuylerHenry FisherAbraham FleetEzekiel WoolleyCharles De SeelhorstJohn FisherJohn UnderseeJacob RoseMatthew AdamsJaml HeathTimothy HuntJohn Adams20 others